108 F.3d 1387
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Ruben Dario MENDEZ-REASCOS, a/k/a Aldo, Defendant-Appellant.
No. 95-50333.
United States Court of Appeals, Ninth Circuit.
Submitted March 11, 1997.*Decided March 14, 1997.

Before:  SNEED, LEAVY, and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
Ruben Dario Mendez-Reascos appeals his jury conviction for one count of conspiracy to distribute cocaine and conspiracy to launder money, and four counts of money laundering, in violation of 21 U.S.C. §§ 846, 841(a)(1) and 18 U.S.C. §§ 1956(g) and (a)(1)(B)(i), and 371.  We review de novo.  United States v. Cuellar, 96 F.3d 1179, 1182 (9th Cir.1996), cert. denied, 1997 WL 8902 (U.S. March 3, 1997).  We have jurisdiction pursuant to 28 U.S.C. § 1291, and affirm.


3
Mendez-Reascos contends that the district court erred by denying his motion to dismiss the indictment on the basis of the government's outrageous conduct.  We reject this contention because we have already held that the district court did not err by denying this motion in Mendez-Reascos's codefendant's appeal.  See id.;  United States v. Schaff, 948 F.2d 501, 506 (9th Cir.1991) ("[T]he law of the case doctrine [is] applicable when the appeal of one co-defendant is decided prior to the appeal of the other co-defendant, if both were convicted at the same trial.").


4
Accordingly, Mendez-Reascos's conviction is


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3